—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Costello, J.), entered March 21, 2001, which granted the motion of defendant Smith-town Central School District for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
A school is not an insurer of the safety of its students (see Mirand v City of New York, 84 NY2d 44, 49). Rather, a school is obligated to exercise such care over students in its charge that a parent of ordinary prudence would exercise under comparable circumstances (id.).
The defendant Smithtown Central School District demonstrated its prima facie entitlement to judgment as a matter of law by establishing that the infant plaintiff was adequately supervised and instructed (see Berdecia v City of New York, 289 AD2d 354). The burden then shifted to the plaintiffs to produce evidentiary proof in admissible form sufficient to show the existence of a triable question of fact (see Taylor-Warner Corp. v Minskoff, 167 AD2d 382). The plaintiffs’ conclusory and speculative submissions failed to meet that burden (see Jennings v Oceanside Union Free School Dist., 279 AD2d 507, 508). Florio, J.P., Smith, Friedmann and H. Miller, JJ., concur.